Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on August 27, 2021 is acknowledged and has been entered.  Claims 1-9 have been canceled.  Claim 10 has been amended.  Claims 10-16 are pending.

Claims 10-16 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address new ground of rejection.

New Grounds of Rejection as necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchessi et al. (US Patent 7,989,214; August 2011).
With regard to claim 10, Bianchessi teaches a microfluidic chip for thermally incubating an aqueous sample comprising target nucleic acid, the microfluidic chip comprising, from a proximate to a distal end: 
an inlet port comprising an inner wall including a sealing agent attached to the inner wall of the inlet port in pre-loaded solid state so as to not obstruct the passage of the aqueous sample (Figure 1, where 11 is an inlet and 12 is an outlet connected by a channel; see Figure 2 where the sides of the chamber 10 includes a meltable layer 5), said sealing agent having a melting point above room temperature and being immiscible with and having a lower density than the aqueous sample wherein the sealing aqent is a wax; (col. 4, lines 1-4, where the meltable layer is wax); and 
a flow channel positioned between an upper plate and a lower plate of the microfluidic chip, the flow channel being in fluid communication with the inlet port and a plurality of reaction compartments positioned on one or more surfaces of an inside wall of the upper plate and the lower plate the reaction compartments comprising a plurality of wells, wherein each of the wells comprises a sidewall an upper end, and a closed lower end (Figure 1 which is a top view of the reactor; Figure 2, which is a side view where 7 is an upper plate and 2 is a bottom layer; further where 10 is a chamber, 11 is an inlet, 12 is an outlet connected by channels, 9; see also 5 which is the meltable layer which is present before reagents are added);
wherein the sealing agent is configured to displace from the pre- loaded solid state and solidify so as to seal the inner wall of the inlet port once the aqueous sample has been displaced from the flow channel and separated into one or more of the plurality of wells (col. 2, lines 20-
With regard to claim 11, Bianchessi teaches a microfluidic chip of claim 10, wherein the inlet port further comprises an injection channel positioned in the inner wall of the inlet port, the injection channel including at least one or more elements selected from a groove and protrusion, and the sealing agent is positioned in the injection channel in the pre-loaded solid state, wherein the injection channel and the inlet port 5are fluidically connected (Figure 1 which is a top view of the reactor; Figure 2, which is a side view where 7 is an upper plate and 2 is a bottom layer; further where 10 is a chamber, 11 is an inlet, 12 is an outlet connected by channels, 9; see also 5 which is the meltable layer which is present and solid before reagents are added).  
With regard to claim 12, Bianchessi teaches a microfluidic chip of claim 10, wherein the inlet port comprises an opening and the sealing agent spans an inner circumference of the inlet port, thereby surrounding the opening within the inlet port in the pre-loaded solid state, thereby surrounding the opening within the inlet port (Figure 1 which is a top view of the reactor; Figure 2, which is a side view where 7 is an upper plate and 2 is a bottom layer; further where 10 is a chamber, 11 is an inlet, 12 is an outlet connected by channels, 9; see also 5 which is the meltable layer which is present and solid before reagents are added).  
With regard to claim 13, Bianchessi teaches a microfluidic chip of claim 10, further comprising an outlet port distal from the 10inlet port and in fluid communication with the flow channel, wherein the sealing agent is further attached to an inner wall of the outlet port in an 
With regard to claim 14, Bianchessi teaches a kit for thermally incubating an aqueous sample suspected to contain a target nucleic acid, the kit comprising the microfluidic chip of claim 10; and a displacement fluid immiscible with both the aqueous sample and the sealing agent (col. 2, lines 20-29, where Bianchessi is focused on “a self sealing reactor of the invention which employs a meltable portion to seal the chamber”; also “during use, the meltable portion completely or partially melts… the melted material is immiscible with the sample” and “after use, the melted material re-solidifies, preventing contamination and re-sealing the chamber for ease of transport; see also Fig 2, 5, which is the meltable layer; see also col. 5, lines 5-24).
With regard to claim 1515, Bianchessi teaches an analytical system for thermally incubating an aqueous sample comprising a target nucleic acid, the analytical system comprising: the kit of claim 14 (col. 2, lines 20-29, where Bianchessi is focused on “a self sealing reactor of the invention which employs a meltable portion to seal the chamber”; also “during use, the meltable portion completely or partially melts… the melted material is immiscible with the sample” and “after use, the melted material re-solidifies, preventing contamination and re-sealing the chamber for ease of transport; see also Fig 2, 5, which is the meltable layer; see also col. 5, lines 5-24); 
a filling station configured to fill the aqueous sample, the displacement fluid and the sealing agent in a liquid state into the flow channel of the microfluidic 20chip (see Figure 1 and 2, for example); 
a thermal incubation station configured to subject the microfluidic chip to a series of heating steps, wherein in one or more of the heating steps the melting temperature of the sealing agent is exceeded such that it is molten, thereby allowing for the exchange of gas and pressure equilibration through the inlet 25port (see also col. 5, lines 5-24, where the the meltable layer “after melting, the meltable layer forms a seal film 20 that closes inlets 11 and outlets 12”; “microreactor 1 is self-sealing during operation” and “seal film 20 functions like mineral oil and accommodates pressure variations caused by thermal cycling”).
With regard to claim 16, Bianchessi teaches a microfluidic chip of claim 10, wherein the sealing agent is configured to allow for exchange of gas and pressure equilibration through the inlet port when the melting temperature of the sealing agent is exceeded such that it is molten (see also col. 5, lines 5-24, where the the meltable layer “after melting, the meltable layer forms a seal film 20 that closes inlets 11 and outlets 12”; “microreactor 1 is self-sealing during operation” and “seal film 20 functions like mineral oil and accommodates pressure variations caused by thermal cycling”).

Response to Arguments
Applicant’s arguments with respect to claims 10-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM